


--------------------------------------------------------------------------------


EXHIBIT 10.27


STRICTLY CONFIDENTIAL


EHS PARTNERS AND HOOPER HOLMES: TERMS OF AGREEMENT


Scope
·  
The Executive Team will use the EHS process to generate and approv ideas to
improve cash flow

·  
All operations and units of the company and its affiliates are to be included
within the scope of the project



Definition of Ideas Within Project Scope
·  
Positive earnings: during the Idea Generation and Approval Phase the executive
team will use the EHS process to generate and, in its discretion, approve ideas
that are expected to increase cash flow by reducing costs and/or increasing
revenues beyond that which would occur in absence of the ideas.  Additional
detail regarding this phase is included below.

·  
To be approved for purposes of this project, each idea must be fully
implementable within 24 months of the end of the Idea Generation and Approval
Phase.



Idea Valuation and Approval
·  
The Executive Team will make a decision on each idea proposed by Line
Managers.  These decisions shall be at the sole discretion of the Executive Team
taking into consideration recommendations made by the Line Managers.  The
decisions to approve the ideas and to determine the financial impacts associated
with each approved idea for all purposes hereunder shall be made solely in the
discretion of the Executive Team.  The Executive Team may approve or reject any
proposed ideas in good faith for inclusion within this project for any or no
specified reasons

·  
The net Earnings Impact for each cost reduction ideas will be approved by the
Executive Team as:

·  
In each case the Earnings Impact of an idea child be quantified relative to its
impact against the cost and revenue bases of the company



EHS Fee Amount


CONFIDENTIAL


Payments of the Fee


Payment of T&E Reimbursement
Hooper Holmes will reimburse EHS monthly for out-of-pocket expenses associated
with its completion of the work


Break-up/Special Events
If subsequent to the completion of the Idea Generation and Approval Phase any
James Calver ceases to be CEO or Hooper Holmes agrees to a change of control
(via merger of equals or acquisition), the all remaining future payments due to
EHS will become due and will be paid immediately


Confidentiality
·  
The fee arrangement is confidential and will not be shared beyond members of the
executive committee, as well as Hooper Holmes’ regulators, directors, attorneys,
employees with the need to know such information and auditors, or as required by
law.



·  
EHS agrees that all Hooper Holmes information, whether oral or written or via
electronic media, to which EHS or any of its employees is given access while
performing Services hereunder is referred to as "Confidential
Information."  Confidential Information shall include, without limitation, all
information relating to the Services and all technology, know-how, processes,
trade secrets, contracts, proprietary information, historical and projected
financial information, business strategies, operating data and organizational
and cost structures, product descriptions, pricing information, credit
information and policies, customer information and customer lists.



·  
EHS agrees to hold all Confidential Information in confidence, to not disclose
any Confidential Information to any person unless otherwise permitted hereunder
and to not use any Confidential Information for purposes other than providing
under this Agreement.



·  
In the event that EHS becomes legally compelled to disclose any Confidential
Information, EHS may disclose such Confidential Information to the extent
legally required; provided however, the EHS shall first notify Hooper Holmes of
such legal process and shall permit and assist in any secrecy orders, motions to
quash, or other similar procedural step, to prevent the production of such
information.  Making any disclosure of such legal process, the parties agree to
use all reasonable efforts to preserve the confidential nature of such
information.



·  
Hooper Holmes shall enjoy unrestricted use of all EHS materials, tools,
processes, and its proprietary Fulcrum system during the course of the project
into the sole purposes of completing the project.  Hooper Holmes shall take
reasonable steps to ensure that these materials, tools, processes and Fulcrum
system to which it is given access are not used by the company, its employees or
agents for any purposes other than the successful completion of this project and
are not unnecessarily disclosed or made available for other reasons either
during or subsequent to the completion of the project.



·  
EHS shall retain ownership of all original studies, reports, or original works
of authorship that develops in the course of this project as well as tools,
materials or processes that are employed in the project were developed during
the project in which are derivative of its own developmental efforts or work for
clients and Hooper Holmes



Definitions and Timing
·  
The Project Preparation Phase commences upon execution of this agreement and
extends to approximately April 15



·  
The Idea Generation and Approval phase as referenced in this document commences
upon completion of the Project Preparation Phase and will last until
approximately July 21



·  
The CTM Disbandment Date will coincide with the end of the Idea and Approval
Phase and will The Implementation Phase commences immediately upon completion of
the Idea and Approval Phase and will



·  
By signing below, the undersigned confirm on behalf of Hooper Holmes and EHS
that the foregoing properly reflects the terms on which Hooper Holmes has
engaged EHS



Hooper Holmes  by (J. L. Spenser, Executive Vice President) June 08, 2006


EHS Partners, LLC by (Neil Smith, Partner) 8th May, 2006



 
 

--------------------------------------------------------------------------------

 
